                             Case 2:18-cv-01171-JCM-BNW Document 52
                                                                 51 Filed 05/08/20 Page 1 of 2


                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       3
                             CARA XIDIS, ESQ.
                       4     Nevada Bar No. 11743
                             GANZ & HAUF
                       5     8950 W. Tropicana Avenue, Suite 1
                             Las Vegas, Nevada 89147
                       6     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       7
                             Attorneys for Plaintiff
                       8
                                                           UNITED STATES DISTRICT COURT
                       9
                                                                  DISTRICT OF NEVADA
                     10

                     11
                             DONG “KEVIN” GUO,
                     12                                                        CASE NO.:      2:18-cv-01171-JCM-PAL
                                                    Plaintiff,
                     13
                             vs.
                     14

                     15      WAL-MART STORES, INC., a foreign
                             corporation; DOE WORKER, an individual;           STIPULATION AND ORDER TO CONTINUE
                     16      DOES 1 through 10, inclusive; and ROE                   TRIAL (SECOND REQUEST)
                             CORPORATIONS 1 through 10, inclusive,
                     17
                                                    Defendants.
                     18

                     19
                                    WHEREAS on March 12, 2020, the Governor of the State of Nevada declared a state of
                     20
                             emergency in response to the COVID-19 outbreak;
                     21
                                    WHEREAS on March 13, 2020, this Court issued the first of several general orders in
                     22

                     23      response to the COVID-19 outbreak, putting in place certain restrictions in an effort to curb the

                     24      spread of the virus;
                     25             WHEREAS on April 9, 2020, this Court amended general order 2020-03 and stated, “The
                     26
                             Court has determined that jury trials must be further postponed in light of the COVID-19 pandemic,
                     27
                             and each presiding judge will address any needed continuances of trial in their individual cases;”
                     28
                                    WHEREAS this case is set to be tried before a jury beginning on June 15, 2020;
8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                 Page 1 of 2
       Fax: (702) 598-3626
                             Case 2:18-cv-01171-JCM-BNW Document 52
                                                                 51 Filed 05/08/20 Page 2 of 2


                       1             WHEREAS it is unclear at this point in time whether the COVID-19 restrictions in Nevada

                       2     will be lifted prior to the trial of this matter; and
                       3
                                     WHEREAS there are several expert witnesses expected to testify at the trial of this matter,
                       4
                             including some who reside out of state who will need to arrange travel and accommodations, which
                       5
                             may be difficult given the current pandemic;
                       6
                                     IT IS HEREBY STIPULATED AND AGREED, by and between the parties and their
                       7

                       8     respective counsel of record, that the trial of this matter be continued from June 15, 2020, to a date

                       9     on or after November 15, 2020.
                     10
                             Dated this 8th day of May, 2020                     Dated this 8th day of May, 2020.
                     11

                     12      GANZ & HAUF                                         PHILLIPS SPALLAS & ANGSTADT, LLC

                     13      /s/ Marjorie Hauf                                   /s/ Timothy Kuhls
                             ________________________                            ____________________________
                     14      MARJORIE HAUF ESQ.                                  ROBERT K. PHILLIPS, ESQ.
                             Nevada Bar No. 8111                                 Nevada Bar No. 11441
                     15      CARA XIDIS, ESQ.                                    TIMOTHY D. KUHLS, ESQ.
                     16      Nevada Bar No. 11743                                Nevada Bar No. 12980
                             8950 W. Tropicana Ave. #1                           504 S. Ninth Street
                     17      Las Vegas, NV 89147                                 Las Vegas, NV 89101
                             Attorney for Plaintiff                              Attorney for Defendant
                     18

                     19                                                        ORDER
                     20
                                     IT IS SO ORDERED.
                     21
                                     Calendar     call   is   hereby     continued   from   June    10,   2020      at   1:30P.M.   to
                     22
                              November 25, 2020 at 1:30 p.m.
                             ___________________________________________.
                     23

                     24                                                               November 30, 2020 at 9:00 a.m.
                                     Trial is hereby continued from June 15, 2020 to __________________________________.

                     25              Dated May
                                           this ___ day of _____________, 2020.
                                                 8, 2020.
                     26
                                                                              ________________________________________
                     27
                                                                              UNITED STATES DISTRICT COURT JUDGE
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                     Page 2 of 2
       Fax: (702) 598-3626
